Exhibit 10.1

NAVISTAR INTERNATIONAL CORPORATION

AMENDED AND RESTATED EMPLOYMENT AND SERVICES AGREEMENT

This Amended and Restated Employment and Services Agreement (the “Agreement”) is
entered into on April 22, 2016 (the “Effective Date”) by and among Navistar
International Corporation, a Delaware corporation (the “Company”), its principal
operating subsidiary, Navistar, Inc., a Delaware corporation (“NAVISTAR, INC.”)
and Troy A. Clarke (“Executive”) (each a “Party” and collectively, the
“Parties”). For purposes of this Agreement, “NIC” shall mean the Company and all
of its direct or indirect, wholly-owned subsidiaries, including NAVISTAR, INC.,
and “NAVISTAR, INC.” shall mean only Navistar, Inc., unless the context clearly
indicates the contrary.

1. Duties and Scope of Employment.

(a) Position, Duties and Term. The term of employment of Executive pursuant to
this Agreement (the “Services Term”) shall commence effective as of the
Effective Date and shall end on the second anniversary of the Effective Date,
unless earlier terminated pursuant to Section 2 hereof. During the Services
Term, Executive will continue to serve as Chief Executive Officer and President
(“CEO”) of the Company, reporting exclusively to the Company’s Board of
Directors (the “Board”). Executive will render such business and professional
services in the performance of his duties as are consistent with Executive’s
position within the Company. As CEO, Executive will have the status of the
highest ranking executive officer of the Company, with the full powers,
responsibilities and authorities customary for the chief executive officer of
publicly-traded corporations of the size, type and nature of the Company,
together with such other powers, authorities and responsibilities as may
reasonably be assigned to him by the Board. For the avoidance of doubt,
continuation of Executive’s employment after the Services Term will be “at-will”
(and Executive or the Company may terminate Executive’s employment at any time
for any reason or no reason), and failure by the Company to renew this Agreement
following the end of the Services Term or termination of Executive following the
end of the Services Term will not constitute a Constructive Termination (as
defined below) or otherwise give rise to any severance or other entitlements by
Executive under Section 6.

(b) Board Membership. At each annual meeting of the Company’s stockholders
during the Services Term, the Company will nominate Executive to serve as a
member of the Board. Executive’s service as a member of the Board will be
subject to any required stockholder approval. Upon the termination of
Executive’s service as CEO for any reason, unless otherwise determined by the
Board, Executive will be deemed to have resigned from the Board (and any boards
of subsidiaries) and any other positions held at the Company or any of its
subsidiaries or affiliates voluntarily, without any further required action by
Executive, as of the cessation of Executive’s services, and Executive, at the
Board’s request, will execute any documents deemed in the discretion of the
Company to be reasonably necessary to reflect his resignation(s).

(c) Obligations. During the Services Term, Executive will use good faith efforts
to discharge Executive’s obligations under this Agreement to the best of
Executive’s ability. As CEO, Executive will devote his full business efforts and
time to the Company. For the duration of the Services Term, Executive agrees not
to engage actively in any other employment, occupation, or consulting activity
for any direct or indirect remuneration without the prior



--------------------------------------------------------------------------------

approval of the Non-Executive Chairman of the Board (the “Non-Executive
Chairman”) or, if there should be no Non-Executive Chairman, the Lead Director
of the Board (which approval will not be unreasonably withheld, conditioned or
delayed); provided, however, that Executive may, without such approval, serve in
any capacity with any civic, educational, or charitable organization,
participate in industry affairs and manage his and his family’s personal passive
investments, provided that such services do not materially interfere with
Executive’s obligations to the Company. Executive may retain any compensation or
benefits received as a result of consented to service as a director without any
offset in respect of any compensation or benefits to be provided hereunder.
Executive represents that Executive’s employment by the Company and the
performance by Executive of his obligations under this Agreement do not, and
shall not, breach any agreement with any other party including, without
limitation, any agreement that obligates him to keep in confidence any trade
secrets or confidential or proprietary information of his or of any other party,
or to refrain from competing, directly or indirectly, with the business of any
other party.

2. Termination of Services. Executive and the Company acknowledge that this
Agreement and Executive’s employment and service relationship with the Company
may be terminated at any time, upon written notice to the other Party, with or
without Cause (as defined below) or for any or no Cause, at the option of the
Company, or due to Constructive Termination (as defined below), at the option of
Executive. For the avoidance of doubt, each of the Company or Executive may in
its discretion terminate Executive’s employment and service as CEO. Further,
Executive and the Company acknowledge that this Agreement and Executive’s
employment and service relationship with the Company will terminate upon
Executive’s death and the Company may terminate Executive in the event of
Executive’s Disability, as defined in Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended, and the Treasury regulations and other applicable
authorities thereunder (the “Code”).

(a) For purposes of this Agreement, “Cause” means, with respect to Executive:
(i) willful misconduct involving an offense of a serious nature that is
demonstrably and materially injurious to NIC, monetarily or otherwise;
(ii) conviction of a felony or the plea of guilty or nolo contendere to a
felony, as defined by the laws of the United States of America or by the laws of
the State or other jurisdiction in which Executive is so convicted (in each case
other than (y) a traffic infraction or (z) vicarious liability solely as a
result of his position); or (iii) continued failure to substantially perform
required duties for NIC that is not cured by Executive within fifteen (15) days
after written demand to so perform by the Company (other than a failure due to
physical or mental disability). In the event Executive fails to cure under
Section 2(a)(iii), Executive shall not be deemed to have been involuntarily
terminated for Cause unless and until the occurrence of the following two
events: (y) Executive has been given notice from the Board that identifies the
grounds for the proposed involuntary termination for Cause under
Section 2(a)(iii) and notifies Executive that he, along with his legal counsel,
shall have an opportunity to address the Board with respect to the alleged
grounds for termination at a meeting of the Board called and held for the
purpose of determining whether Executive engaged in the conduct described under
Section 2(a)(iii), such meeting to be held no earlier than fifteen (15) days
after Executive is given such notice (unless Executive consents to an earlier
meeting), and (z) Executive has been given a copy of the resolutions, duly
adopted by the affirmative vote of not less than a majority of the entire
membership of the Board (excluding Executive) called and held for the purpose of
finding that, in the opinion of the majority of the Board (excluding

 

-2-



--------------------------------------------------------------------------------

Executive), Executive was guilty of conduct set forth in Section 2(a)(iii), that
specify the grounds and evidence for termination and indicate the grounds for
termination have not been cured within the specified time limits. For purposes
of determining whether “Cause” exists under Section 2(a)(i), no act, or failure
to act, on Executive’s part will be deemed “willful” unless done, or omitted to
be done, by Executive not in good faith and without reasonable belief that
Executive’s act, or failure to act, was in the best interest of the Company.

(b) For purposes of this Agreement, “Constructive Termination” means the
occurrence of any of the following events or conditions without Executive’s
written consent: (i) a material diminution in Executive’s authority (including
his authority over the budget over which Executive retains authority), duties,
or responsibilities within NIC (including a change by the Company so that
Executive no longer reports directly to the Board (or the board of directors of
an acquirer or successor), except in connection with the involuntary termination
of Executive’s employment for Cause; (ii) the Company reduces Executive’s base
salary or annual incentive compensation opportunity by five percent (5%) or more
(either upon one reduction or during a series of reductions over a period of
time) as compared to (y) with respect to base salary, the highest base salary in
effect for Executive during the six-month period immediately before such
reduction, and (z) with respect to annual incentive compensation opportunity,
the highest annual incentive compensation opportunity as in effect for Executive
in the six-month period immediately before such reduction; (iii) the action or
inaction of NIC or successor or assign hereto that constitutes a material breach
of this Agreement, including the failure of any such successor or assign to
assume, and to perform under, this Agreement as contemplated in Section 10
below; or (iv) the Company requires Executive to be based anywhere more than
forty-five (45) miles from the location of the Company’s headquartered offices
immediately before such relocation, which relocation is adverse to Executive,
except for required business travel.

(c) A termination for Constructive Termination shall only occur if any event or
circumstance constituting Constructive Termination occurs and Executive both
provides notice to the Company or NAVISTAR, INC. of the existence of the
Constructive Termination within ninety (90) days of its initial existence and,
to the extent the Company or NAVISTAR, INC. either does not remedy such
Constructive Termination within thirty (30) days of receiving such notice from
Executive of the initial existence of such Constructive Termination (for
purposes of this Section 2(c), the “Cure Period”) or notifies the Executive in
writing prior to the expiration of the Cure Period of its unwillingness to
remedy such event or condition, terminates his employment with the Company
within ten (10) days after either the expiration of such Cure Period or such
earlier date prior to the expiration of the Cure Period on which Executive was
so notified in writing, as the case may be.

3. Compensation.

(a) Base Salary. As of the Effective Date, the Company will pay Executive an
annual salary of $1,000,000 as compensation for his services to the Company
(such annual salary, as is then effective, to be referred to herein as “Base
Salary”) during the Services Term. The Base Salary will be paid periodically in
accordance with the Company’s normal payroll practices and be subject to any
required withholdings. The Board will review such Base Salary not less than
annually and may increase (but not decrease) Executive’s Base Salary from the
level in effect immediately prior to such review.

 

-3-



--------------------------------------------------------------------------------

(b) Annual Incentive. Executive will continue to participate in the Company’s
Annual Incentive Plan for each fiscal year ending during the Services Term and
be eligible to earn an annual incentive bonus based upon the attainment of
performance goals established by the Board. Executive’s target annual incentive
for each fiscal year will be 125% of Executive’s Base Salary during such fiscal
year (representing an increase in his target annual incentive for fiscal year
2016), based upon Board-specified levels of performance goals being achieved
(the “Target Annual Incentive”). Executive’s maximum annual incentive bonus for
each fiscal year will be two times Executive’s Target Annual Incentive for such
fiscal year. The annual incentive bonus will be subject to the terms and
conditions of the Company’s Annual Incentive Plan or other annual incentive
program, on the same terms and conditions that apply to other senior executives
generally.

(c) Long-Term Incentive. During the Services Term, Executive will be eligible to
participate in any long-term incentive program as may be adopted by the Company
on such terms and conditions as determined by the Board (or a committee thereof)
in its sole discretion. For the 2016 fiscal year, Executive will be granted
long-term incentive awards on the Effective Date in the form of (i) an award of
139,366 stock-settled restricted stock units and (ii) a performance-based
restricted cash unit award with a target amount of $2,500,000, in each case
subject to the terms and conditions of the Company’s 2013 Performance Incentive
Plan (or any successor plan) and applicable award agreements in the form that
applies to other senior executives’ 2016 long-term incentive awards generally
(including with respect to performance goals). For purposes of the 2013
Performance Incentive Plan (or any successor plan) or any award agreement
thereunder issued during the Services Term, any reference to “Executive
Severance Agreement” will be deemed to refer to this Agreement.

(d) Executive Stock Ownership Guidelines. For the avoidance of doubt, Executive
shall be subject to the Company’s Executive Stock Ownership Guidelines during
the Services Term.

4. Employee Benefits and Perquisites. Executive will be eligible to participate
in accordance with the terms of all Company employee benefit plans, policies,
perquisites and arrangements that are applicable to other senior executive
officers of the Company, as such plans, policies, perquisites and arrangements
may exist from time to time during the period that Executive is employed as CEO.

5. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment, and other expenses incurred by Executive in the furtherance of
the performance of Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time.

6. Severance Benefits.

(a) In the event Executive’s employment and service with the Company terminates
for any reason, including due to the Executive’s death or disability (such date
of termination of employment and service, the “Date of Termination”), Executive
will be entitled to (i) unpaid Base Salary accrued up to the Date of
Termination, (ii) any unpaid, but earned, annual incentive for any completed
fiscal year as of the Date of Termination, (iii) pay for accrued but unused

 

-4-



--------------------------------------------------------------------------------

vacation, (iv) benefits or compensation as provided under the terms of any
employee benefit and compensation agreements or plans applicable to Executive
and under which he has a vested right (including any right that vests in
connection with the termination of his employment), and (v) reimbursement for
any unreimbursed business expenses to which Executive is entitled to
reimbursement under the Company’s expense reimbursement policy (collectively,
the “Accrued Obligations”).

(b) In the event that Executive’s employment and service with the Company is
terminated (i) by the Company without Cause, or (ii) by Executive due to
Constructive Termination, then in addition to the Accrued Obligations, subject
to Executive’s execution of a commercially reasonable written release agreement
in a form acceptable to the Company (the “Release”) within forty-five (45) days
following the Date of Termination (and non-revocation of the Release during the
applicable revocation period), Executive shall be entitled to (and the Company
and NAVISTAR, INC. shall be jointly and severally obligated to provide to
Executive):

(i) Severance pay in an amount equal to two-hundred percent (200%) of the sum of
the Executive’s Base Salary in effect at the time of termination and Target
Annual Incentive payable in a lump sum on the Payment Date (as defined below);

(ii) (A) Continued healthcare coverage for the 24-month period immediately after
the Date of Termination, with the same coverage option as in effect immediately
before the Date of Termination (or substantially similar coverage option in the
event such prior coverage option is eliminated or unavailable) and under the
same terms and conditions such coverage is otherwise made available to active
employees of NIC after the Executive’s termination, with such coverage being
provided in lieu of any post-termination healthcare continuation coverage which
Executive and his covered spouse and dependents would otherwise have been
entitled to receive on account of said termination under applicable federal and
state law (“COBRA Coverage”); provided that for the first 12-month period,
Executive shall pay for such coverage at no greater after tax cost to the
Executive than the after tax cost to the Executive immediately prior to the Date
of Termination and for the remaining 12-month period, Executive shall pay for
such coverage on a monthly Cost of Coverage basis (as defined below);
(B) continued life insurance coverage for the 24-month period immediately after
the Date of Termination, in the same amount as in effect immediately before the
Date of Termination and under the same terms and conditions such coverage is
otherwise made available to active employees of NIC following the Executive’s
termination; (C) the same Company-paid outplacement services that were then
normally provided to Executive’s then-current peers (determined as of the date
immediately before the Date of Termination) and initiated within sixty (60) days
after the Date of Termination; provided that the payment for such outplacement
services shall in no event extend beyond the last day of the second taxable year
of Executive following the taxable year of Executive in which the Date of
Termination occurred; (D) any flexible perquisite allowance actually paid to
Executive at or before the Date of Termination shall be retained by the
Executive; (E) such post-retirement health and life insurance benefits due to
Executive upon his termination pursuant to and in accordance with the respective
Company-sponsored benefit plans, programs, or policies under which they are
accrued or provided (including grow-in rights as provided under the terms of the
applicable plan, program or policy); and (F) the same Company-paid tax
counseling and tax forms preparation services that were normally provided to

 

-5-



--------------------------------------------------------------------------------

Executive’s then-current peers (determined as of the Date of Termination) for
all taxable years up to and including the taxable year of Executive in which the
Date of Termination occurred; provided that the payment for such tax counseling
and tax form preparation services shall in no event extend beyond the last day
of the second taxable year of Executive following the taxable year of Executive
in which the Date of Termination occurred. For purposes of this Agreement, “Cost
of Coverage” means the amount equal to 100% of the “applicable premium” as
defined under Section 4980B(f)(4) of the Code. For purposes of this Agreement,
the “Payment Date” means within thirty (30) days immediately following the
expiration of the applicable revocation period following the execution of the
Release; provided that payment shall be made no later than 2 1/2 months
following the end of the calendar year in which the termination occurs;
provided, however, that in the event a payment is administratively impracticable
to make by the end of the 2 1/2 month period, then such payment shall be made as
soon as administratively practicable in accordance with Section 409A of the Code
and the regulations thereunder (collectively, “Section 409A”).

(iii) An amount equal to a Pro Rata (as defined below) portion of the
Executive’s Actual Annual Incentive (as defined below), which payment shall be
in lieu of any payment to which the Executive may otherwise have been entitled
to receive under a Company-sponsored incentive or bonus plan (the “Pro Rata
Bonus”). The Pro Rata Bonus shall be paid in lump sum as soon as feasible
following the completion of the incentive calculations for the plan year;
provided, however, that no amount shall be paid with respect to an award
designed to qualify under Section 162(m) of the Code until such award has been
appropriately certified in accordance with Section 162(m) of the Code; provided,
further, that payment shall be made no later than 2 1/2 months following the end
of the calendar year in which such plan year ends. For purposes of this
Agreement, “Pro Rata” means a fraction the numerator of which is the number of
whole months from the beginning of the Company’s fiscal year in which the
termination occurred through the Date of Termination (including the month in
which the termination occurs if such termination occurs on or after the 15th day
of that month) and the denominator of which is equal to 12. For purposes of this
Section 6(b)(iii), “Actual Annual Incentive” means the annual incentive amount
that would have been payable to the Executive for the Company’s fiscal year in
which the termination occurred under the Company’s Annual Incentive Plan, based
on actual performance achieved for such fiscal year of termination.

(iv) All stock options, restricted stock, or such other equity-based or
long-term incentive compensation of the Company granted or awarded to Executive
shall be governed by the respective plans and agreements pursuant to which they
were granted or awarded.

(c) In the event that Executive’s employment and service with the Company is
terminated (i) by the Company without Cause, or (ii) by Executive due to
Constructive Termination, in either case during the 24 months after the date of
the then-most recent Change in Control (or during the 90 days preceding the date
of a Change in Control if Executive’s employment and service with the Company is
terminated by the Company without Cause in contemplation of such Change in
Control), then in addition to the Accrued Obligations, subject to Executive’s
execution of a Release within forty-five (45) days following the Date of
Termination (and non-revocation of the Release during the applicable revocation
period), Executive shall be entitled to (and the Company and NAVISTAR, INC.
shall be jointly and severally obligated to provide to Executive):

 

-6-



--------------------------------------------------------------------------------

(i) An amount equal to two-hundred percent (200%) of the sum of the Executive’s
Base Salary in effect at the time of termination and Target Annual Incentive
payable in a lump sum on the Payment Date;

(ii) (A) Continued COBRA Coverage for the 24-month period immediately after the
Date of Termination; provided that for the first 12-month period, Executive
shall pay for such coverage at no greater after tax cost to the Executive than
the after tax cost to the Executive immediately prior to the Date of Termination
and for the remaining 12-month period, Executive shall pay for such coverage on
a monthly Cost of Coverage basis; (B) continued life insurance coverage for the
24-month period immediately after the Date of Termination, in the same amount as
in effect immediately before the Date of Termination and under the same terms
and conditions such coverage is otherwise made available to active employees of
NIC following the Executive’s termination; (C) the same Company-paid
outplacement services that were then normally provided to Executive’s
then-current peers (determined as of the date immediately before the Date of
Termination) and initiated within sixty (60) days after the Date of Termination;
provided that the payment for such outplacement services shall in no event
extend beyond the last day of the second taxable year of Executive following the
taxable year of Executive in which the Date of Termination occurred; (D) any
flexible perquisite allowance actually paid to Executive at or before the Date
of Termination shall be retained by the Executive; (E) such post-retirement
health and life insurance benefits due to Executive upon his termination
pursuant to and in accordance with the respective Company-sponsored benefit
plans, programs, or policies under which they are accrued or provided (including
grow-in rights as provided under the terms of the applicable plan, program or
policy); and (F) the same Company-paid tax counseling and tax forms preparation
services that were normally provided to Executive’s then-current peers
(determined as of the date immediately before the Change in Control) for all
taxable years up to and including the taxable year of Executive in which the
Date of Termination occurred; provided that the payment for such tax counseling
and tax form preparation services shall in no event extend beyond the last day
of the second taxable year of Executive following the taxable year of Executive
in which the Date of Termination occurred.

(iii) An amount equal to a Pro Rata portion of the Executive’s Target Annual
Incentive, which payment shall be in lieu of any payment to which the Executive
may otherwise have been entitled to receive under a Company-sponsored incentive
or bonus plan, payable in a lump sum on the Payment Date.

(iv) All stock options, restricted stock, or such other equity-based or
long-term incentive compensation of the Company granted or awarded to the
Executive shall be governed by the respective plans and agreements pursuant to
which they were granted or awarded.

(d) For purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred if: (i) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than (A) Mark H. Rachesky and Carl C. Icahn (including each of their
respective affiliates) and (B) employee or retiree benefit plans or trusts
sponsored or established by the Company or Navistar, Inc. (collectively,
“Excluded Persons”), is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding

 

-7-



--------------------------------------------------------------------------------

securities; (ii) the following individuals cease for any reason to constitute at
least 50% of the number of directors then serving on the Board of Directors:
(x) individuals who, on the date hereof, constitute the Board of Directors,
(y) any new director whose appointment or election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by the vote
of at least two-thirds (2/3) of the directors then still in office or whose
appointment, election or nomination was previously so approved or recommended or
(z) any individual elected or nominated pursuant to a settlement agreement or
similar agreement with an Excluded Person; (iii) any dissolution or liquidation
of the Company or Navistar, Inc. or sale or disposition of all or substantially
all (more than 50%) of the assets of the Company or of Navistar, Inc. occurs; or
(iv) as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation, contested election or substantial stock accumulation, other than
any of the foregoing engaged in, conducted or completed, by an Excluded Person
(a “Control Transaction”), the members of the Board of Directors immediately
prior to the first public announcement relating to such Control Transaction
shall immediately thereafter, or within two (2) years, cease to constitute a
majority of the Board of Directors. Notwithstanding the foregoing, the sale or
disposition of any or all of the assets or stock of Navistar Financial
Corporation shall not be deemed a Change in Control.

7. Confidentiality; Non-Disparagement; Non-Solicitation; Non-Competition;
Cooperation. Executive agrees to be bound by the covenants of this Section 7 and
acknowledges that the covenants contained within this Section 7 are essential
elements of this Agreement. As such, Executive agrees that he shall:

(a) at all times during the Services Term and following termination of
employment and service for any reason, hold in the strictest confidence and not
disclose, divulge or appropriate, directly or indirectly, for personal use or
the use of others, except as may be required in Executive’s work for the
Company, any confidential, secret, proprietary or privileged information
pertaining to the business of NIC obtained during Executive’s employment by NIC
(collectively, “Confidential Information”), including but not limited to
(i) information related to all relationships of NIC with its customers or
clients which Executive would not, but for his relationship with NIC, have had
contact with (collectively, “Customers”) (including the identities of NIC’s
primary contacts at such Customers), trade secrets, inventions, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques; (ii) information regarding plans for research, trade secrets,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, investors and
Customers; and (iii) information regarding the skills and compensation of other
employees of NIC;

(b) at all times during the Services Term and following a termination of
employment and service for any reason, refrain from publishing, providing, or
soliciting, directly or indirectly, any oral or written statements about NIC or
any of its respective officers, directors, employees, agents, representatives,
products, or practices that may be considered disparaging, slanderous, libelous,
derogatory, or defamatory, or which may reasonably be expected to tend to injure
the reputation or business of NIC or any of its respective officers, directors,
employees, agents, representatives, products, or practices; provided that such
restriction (and the restriction in Section 7(a) above) shall not limit
Executive’s ability to provide truthful testimony as required by law or any
judicial or administrative process or make truthful disclosures under the
whistleblower provisions of federal law or regulation;

 

-8-



--------------------------------------------------------------------------------

(c) at all times during the Services Term and for a period of twenty-four
(24) months immediately following termination of employment and service for any
reason, not, directly or indirectly (whether as owner, principal, agent,
partner, officer, director, employee, consultant, investor, lender or
otherwise), provide services to any other business or organization anywhere in
the United States of America or its territories, Canada, Mexico, Brazil, United
Kingdom, Germany, South Africa, United Arab Emirates, India and the People’s
Republic of China, or any other country in which NIC, directly or indirectly
including through a joint venture, strategic alliance or other similar
arrangement, conducts business at the time of Executive’s termination of
employment and service that competes with the business of NIC by
(i) manufacturing, selling or servicing medium or heavy duty automotive vehicles
with diesel powered engines (including commercial trucks, commercial buses,
school buses, recreational vehicles, and military vehicles), parts or components
for such vehicles, diesel powered engines for such vehicles, parts or components
for diesel powered engines for such vehicles; (ii) providing financing or
financing- related services related to any of the business activities listed in
Section 7(c)(i) above; or (iii) providing other services or products which are
the same as or substantially similar to those provided by NIC at the time of
Executive’s termination of employment and service; provided, however, that such
restriction shall not prohibit Executive’s purchase or ownership of less than
five percent (5%) of the outstanding voting stock of a publicly-held company so
long as such ownership is passive in nature; provided, further, notwithstanding
anything in this Agreement to the contrary, (y) the ownership by Executive of a
dealership (or group of dealerships) for the retail sale and service of medium
or heavy duty automotive vehicles with diesel powered engines (including
commercial trucks, commercial buses, school buses, recreational vehicles, and
military vehicles), parts or components for such vehicles, diesel powered
engines for such vehicles, and parts or components for diesel powered engines
for such vehicles, and (z) the providing of financing or financing related
services to customers in connection with the business described in above clause
(y), shall not be deemed to be a violation of this Agreement and particularly,
of this Section 7(c);

(d) at all times during the Services Term and for a period of twenty-four
(24) months immediately following a termination of employment and service for
any reason, refrain, without the written consent of the Company or NAVISTAR,
INC., from, directly or indirectly, (i) recruiting or soliciting any employee,
consultant, contractor, agent, or representative of NIC for employment or for
retention as a consultant or service provider for any entity other than NIC;
(ii) encouraging any employee, consultant, contractor, agent, or representative
of NIC to leave its employ or cease his relationship with NIC; (iii) hiring any
person who is then an employee, consultant, contractor, agent, or representative
of NIC for any entity other than NIC, or providing names or other information
about such employee, consultant, contractor, agent, or representative to any
person or business under circumstances which could lead to the use of that
information for purposes of recruiting or hiring for any entity other than NIC;
(iv) interfering with the relationship of NIC with any of its employees,
consultants, contractors, agents, or representatives; (v) soliciting or
inducing, or in any manner attempting to solicit or induce, any Customer, or
prospect of NIC (1) to cease being, or not to become, a client or customer of
NIC; or (2) to divert any business of such Customer or prospect from NIC; or
(vi) otherwise interfering with, disrupting, or attempting to interfere with or
disrupt, the relationship, contractual or otherwise, between NIC and any of its
Customers, prospects, suppliers, employees, consultants, contractors, agents, or
representatives; and

 

-9-



--------------------------------------------------------------------------------

(e) at all times during the Services Term and for a period of twenty-four
(24) months immediately following termination of employment and service for any
reason, cooperate with and provide assistance to NIC at any time and in any
manner reasonably required by NIC or its respective counsel in connection with
any litigation or other legal process affecting NIC, or in answering questions
concerning any other matter, in which Executive was involved or had knowledge of
during the course of his employment and service (other than any dispute between
the Parties concerning this Agreement); provided that (i) the Company and
NAVISTAR, INC. shall have provided Executive with advance written notice of the
request to cooperate or assist; (ii) the Company and NAVISTAR, INC. shall
reimburse Executive’s reasonable attorneys’ fees and costs and such other
expenses in connection with said cooperation and assistance promptly after
Executive submits a written request therefor together with copies of the
invoices substantiating such expenses, but in no event shall payment of any such
fees, costs, and expenses be made after the last day of Executive’s taxable year
following the taxable year in which the expense was incurred; provided that
prior to reimbursement Executive first delivers a written undertaking to the
Company and NAVISTAR, INC. to repay all such attorneys’ fees and costs and
expenses paid to Executive prior to the final disposition of the litigation or
other legal process affecting NIC if it ultimately be determined by final
judicial decision from which there is no further right to appeal that Executive
is not entitled to reimbursement of such attorneys’ fees and costs and expenses;
and (iii) that after the termination of employment and service for any reason,
such cooperation and assistance shall not require Executive to forgo or
significantly interrupt any professional or personal commitment that he
reasonably deems significant or to take any action that, in his reasonable
judgment, could impair his ability to perform the responsibilities of or could
jeopardize the continuation of his then current employment or self-employment.

(f) Executive acknowledges and agrees that NIC’s business is intensively
competitive, Executive’s employment and service required Executive to have
access to and knowledge of NIC’s confidential information and trade secrets, the
Customers have required a significant degree of difficulty, number of years, an
amount of money by NIC to acquire and develop, Executive has had significant
personal contact with and knowledge of the Customers, and the duration of the
Customer’s association with NIC and the continuity of the Customer-NIC
relationships are of the utmost importance to the success of NIC’s business.
Executive also acknowledges and agrees that the business of NIC is conducted
nationally and internationally and agrees that the provisions in the foregoing
sentence will operate throughout the United States of America or its
territories, Canada, Mexico, Brazil, United Kingdom, Germany, South Africa,
United Arab Emirates, India and the People’s Republic of China, and any other
country in which NIC conducts business at the time of Executive’s termination of
employment and service with NIC. Executive further acknowledges and agrees that
Executive holds a senior management role at NIC and that, if Executive were to
hold a management position with a competitor of NIC, Executive would be able to
exploit unfairly Confidential Information or Customer-NIC relationships.
Accordingly, Executive acknowledges and agrees that the foregoing covenants set
forth in this Section 7 are reasonable, including as to scope, activity,
subject, geography and duration, and that irreparable injury will result to NIC
in the event of any violation by Executive of these covenants, and that said
covenants are a condition precedent to the Company’s and

 

-10-



--------------------------------------------------------------------------------

NAVISTAR, INC.’s willingness to enter into this Agreement. In the event that any
of the foregoing covenants are violated, the Company and NAVISTAR, INC. shall be
entitled, in addition to any other remedies and damages available under law,
equity, or otherwise, to recoup, offset, suspend, or terminate any or all
separation payments and benefits previously paid or otherwise subsequently owed
to Executive under this Agreement, to injunctive relief from any court of
competent jurisdiction to restrain the violation of such covenants, and/or to
prevent any threatened violation by Executive, and/or by any person or persons
acting for, or in concert with, Executive in any capacity whatsoever, without
posting a bond or other security. In addition, if such a court deems that any of
the foregoing covenants are unreasonable, the Parties agree that the maximum
permissible period and scope prescribed by such court shall be substituted for
the stated period and scope.

8. Non-Disparagement. The Company shall instruct members of the Board and
executive officers of each of the Company and NAVISTAR, INC. to, at all times
during the Services Term and following termination of employment and service for
any reason, refrain from publishing, providing or soliciting, directly or
indirectly, any oral or written statements about Executive that may be
considered disparaging, slanderous, libelous, derogatory or defamatory, or that
may reasonably be expected to injure the reputation of Executive, provided that
such restriction shall not limit such persons’ ability to provide truthful
testimony as required by law or any judicial or administrative process.

9. Limitation on Payments.

(a) Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit received or to be received by Executive (including any
payment or benefit received in connection with a Change in Control or the
termination of the Executive’s employment or service, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement) (all such
payments and benefits, including the payments and benefits under Sections 3 or 6
of this Agreement, being hereinafter referred to as the “Total Payments”) would
be subject (in whole or part) to the excise tax imposed under Section 4999 of
the Code (the “Excise Tax”), then, after taking into account any reduction in
the Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the cash severance payments shall first be
reduced, and the noncash severance payments shall thereafter be reduced, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (i) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which Executive would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments). The Total Payments
shall be reduced by the Company in its reasonable discretion in the following
order: (A) reduction of any cash payment, excluding any cash payment with
respect to the acceleration of equity awards, that is otherwise payable to
Executive that is exempt from Section 409A, (B) reduction of any other payments
or benefits otherwise payable to Executive on a pro-rata basis or such other
manner that complies with Section 409A and (C) reduction of any payment with
respect to the acceleration of equity awards that is otherwise payable to
Executive that is exempt from Section 409A.

 

-11-



--------------------------------------------------------------------------------

(b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which Executive shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of
independent auditors of nationally recognized standing (“Independent Advisors”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the Base Amount (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation, and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

10. No Mitigation/Offset. In the event of any termination of employment and
service hereunder, Executive shall be under no obligation to seek other
employment, and there shall be no offset against any amounts due Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain. The amounts payable hereunder shall not be
subject to set off, counterclaim, recoupment or defense. The preceding sentence
shall not limit the Company’s right to enforce the recoupment, offset,
suspension and termination provisions set forth in Section 7(c) above or the
repayment provision in Section 15 below.

11. Indemnification. Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s bylaws and
Certificate of Incorporation, including coverage, if applicable, under any
directors and officers insurance policies, with such indemnification to be
determined by the Board or any of its committees in good faith based on
principles consistently applied (subject to such limited exceptions as the Board
may approve in cases of hardship) and on terms no less favorable than provided
to any other Company executive officer or director.

12. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death as well as any beneficiaries duly designated by Executive
prior to his death in accordance with the terms hereof, and (b) any successor of
the Company and NAVISTAR, INC. Any such successor of the Company and NAVISTAR,
INC. will be deemed substituted for the Company and NAVISTAR, INC. under the
terms of this Agreement for all purposes. For this purpose, “successor” means
any person, firm, corporation, or other business entity which at any time,
whether by purchase, merger, or otherwise, directly or indirectly acquires all
or substantially all of the assets or business of the Company or NAVISTAR, INC.
The Company and NAVISTAR, INC. shall require their respective successors to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company and NAVISTAR, INC. would be

 

-12-



--------------------------------------------------------------------------------

required to perform it if no such succession had taken place. Notwithstanding
the foregoing, the Company and NAVISTAR, INC. shall remain, with such successor,
jointly and severally liable for all of their obligations hereunder. Except as
herein provided, this Agreement may not otherwise be assigned by the Company or
NAVISTAR, INC. and any attempted assignment in contravention hereof will be null
and void. Executive may designate one or more persons or entities as the primary
or contingent beneficiaries of any amounts to be received under this Agreement.
Such designation must be in the form of a signed writing reasonably acceptable
to the Board or the Board’s designee. Executive may make or change such
designation at any time. Except as approved by the Board or the Board’s
designee, none of the rights of Executive to receive any form of compensation
payable pursuant to this Agreement may be assigned or transferred except by will
or the laws of descent and distribution. Any other attempted assignment,
transfer, conveyance, or other disposition of Executive’s right to compensation
or other benefits will be null and void.

13. Notices. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent overnight by
a well-established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the Parties or their successors at the following addresses, or
at such other addresses as the Parties may later designate in writing in
accordance with the terms of this Section 13:

If to the Company, NIC, or NAVISTAR, INC.:

2701 Navistar Drive

Lisle, Illinois 60532

Attn: General Counsel

If to Executive:

at the last residential address known by

the Company.

14. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision, unless such
omission would substantially impair the rights or benefits of any Party hereto.

15. Enforcement. Each Party agrees that any controversy or claim arising out of
or relating to this Agreement or the alleged breach hereof shall be instituted
in the United States District Court for the Northern District of Illinois, or if
that court does not have or will not accept jurisdiction, in any court of
general jurisdiction in the State of Illinois, and Executive and the Company and
NAVISTAR, INC. hereby consent to the personal and exclusive jurisdiction of such
court(s) and hereby waive any objection(s) that any such Party may have to
personal jurisdiction, the laying of venue of any such proceedings and any claim
or defense of inconvenient forum.

 

-13-



--------------------------------------------------------------------------------

Any award shall be payable to Executive no later than the end of the Executive’s
first taxable year in which the Company and NAVISTAR, INC. either concede the
amount (or portion of the amount) payable or are required to make payment
pursuant to a judgment by a court, and shall include interest on any amounts due
and payable to Executive from the date due to the date of payment, calculated at
one hundred and ten percent (110%) of the prime rate in effect at the Northern
Trust Company (or any successor thereto) in the first of each month.

If it is necessary or desirable for Executive to retain legal counsel or incur
other costs and expenses in connection with the enforcement of any or all of
Executive’s rights under this Agreement, the Company and NAVISTAR, INC. shall,
within thirty (30) days after receipt of an invoice certifying payment by
Executive of such attorney fees, or payment of such other costs and expenses,
reimburse Executive’s reasonable attorneys’ fees and costs and such other
expenses, including expenses of any expert witnesses, in connection with the
enforcement of said rights; provided, that to the extent (and only to the
extent) such expenses are subject to Section 409A, in no event shall any payment
of Executive’s fees, costs, and expenses be made after the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred; provided, further, that Executive shall repay any such advance of
fees, costs, and expenses (and no additional advances or reimbursements shall be
made) (i) if there is a specific judicial finding that Executive’s request to
litigate was frivolous, unreasonable or without foundation; (ii) if it has been
finally determined that Executive’s termination of employment for Cause was
proper; or (iii) if the Board determines in good faith that as of the date of
Executive’s termination of employment and service, grounds for an involuntary
termination for Cause had existed.

16. Integration; Modification; Waiver. This Agreement represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral,
including the Employment and Services Agreement, dated April 22, 2013 and
effective April 15, 2013 among the Company, NAVISTAR, INC. and Executive. As of
the Effective Date, any reference to “Employment Agreement” in the award
agreements governing options granted to Executive in 2013 or 2014 shall be
deemed to refer to this Agreement. No waiver, alteration, or modification of any
of the provisions of this Agreement will be binding unless in a writing that is
signed by duly authorized representatives of the Parties. In entering into this
Agreement, no Party has relied on or made any representation, warranty,
inducement, promise or understanding that is not in this Agreement.

17. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

18. Headings; Construction. All captions and Section headings used in this
Agreement are for convenient reference only and do not form a part of this
Agreement and shall not be applied to the construction of this Agreement. No
provision of this Agreement shall be interpreted or construed against any Party
because that Party or its legal representative drafted that provision. Unless
the context of this Agreement clearly requires otherwise: (a) references to the
plural include the singular, the singular the plural, and the part the whole,
(b) references to one gender include all genders, (c) “or” has the inclusive
meaning frequently identified with the phrase “and/or,” (d) “including” has the
inclusive meaning frequently identified with the phrase

 

-14-



--------------------------------------------------------------------------------

“including but not limited to” or “including without limitation,” (e) references
to “hereunder,” “herein” or “hereof” relate to this Agreement as a whole, and
(f) the terms “dollars” and “$” refer to United States dollars. Section,
subsection, exhibit and schedule references are to this Agreement as originally
executed unless otherwise specified. Any reference herein to any statute, rule,
regulation or agreement, including this Agreement, shall be deemed to include
such statute, rule, regulation or agreement as it may be modified, varied,
amended or supplemented from time to time. Any reference herein to any person
shall be deemed to include the heirs, personal representatives, successors and
permitted assigns of such person.

19. Tax Withholding. All payments made pursuant to this Agreement will be
subject to any required withholding of applicable taxes.

20. Legal Fees. The Company will pay the legal fees, up to a maximum of $10,000,
incurred by Executive in connection with the negotiation and execution of this
Agreement, payable upon submission of the billing statement or paid receipt for
such services rendered by Executive’s counsel.

21. Governing Law. This Agreement will be governed by and construed in
accordance with applicable federal laws and, to the extent not inconsistent
therewith or preempted thereby, with the laws of the State of Illinois,
including any applicable statutes of limitation, without regard to any otherwise
applicable principles of conflicts of laws or choice of law rules (whether of
the State of Illinois or any other jurisdiction) that would result in the
application of the substantive or procedural rules or law of any other
jurisdiction.

22. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

23. Internal Revenue Code Section 409A. Notwithstanding any provision of this
Agreement, this Agreement shall be construed and interpreted to comply with
Section 409A. For purposes of the limitations on nonqualified deferred
compensation under Section 409A, each payment of compensation under the
Agreement shall be treated as a separate payment of compensation for purposes of
applying the Section 409A deferral election rules and the exclusion from Section
409A for certain short-term deferral amounts. Notwithstanding anything contained
herein to the contrary, Executive shall not be considered to have terminated
employment and service with the Company for purposes of entitlement to any
payments under this Agreement which are subject to Section 409A until the
Executive would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A. If the period during which
Executive has discretion to execute or revoke the Release straddles two calendar
years, the Company shall make the payments that are subject to Section 409A of
the Code and conditioned upon the Release no earlier than January 1st of the
second of such calendar years, regardless of which taxable year the Executive
actually delivers the executed Release to the Company. Any amounts payable
solely on account of an involuntary separation from service within the meaning
of Section 409A shall be excludible from the requirements of Section 409A,
either as involuntary separation pay or as short-term deferral amounts (e.g.,
amounts payable under the schedule prior to March 15 of the calendar year

 

-15-



--------------------------------------------------------------------------------

following the calendar year of involuntary separation) to the maximum possible
extent. If, as of the Date of Termination, Executive is a “specified employee”
as determined by the Company, then to the extent that any amount or benefit that
would be paid or provided to Executive under this Agreement within six
(6) months of his “separation from service” (as determined under Section 409A)
constitutes an amount of deferred compensation for purposes of Section 409A and
is considered for purposes of Section 409A to be owed to Executive by virtue of
his separation from service, then to the extent necessary to avoid the
imposition of taxes under Section 409A, such amount or benefit will not be paid
or provided during the six-month period following the date of Executive’s
separation from service and instead shall be paid or provided on the first
business day that is at least seven (7) months following the date of Executive’s
separation from service, together with interest thereon from the date(s)
originally due. Further, any reimbursements or in-kind benefits provided under
the Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
the Agreement, (ii) the amount of expenses eligible for reimbursement, or
in-kind benefits provided during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit. For purposes of this
Agreement, notwithstanding any other provision of this Agreement to the
contrary, the Executive’s employment and service shall be deemed to have
terminated only if (i) Executive is not, immediately after such event, employed
by the Company, or any other person with whom Executive’s legal employer would
be considered a single employer under Section 414(b) or 414(c) of the Code
(collectively the “Controlled Group”), and (ii) to the extent (and only to the
extent) that a “payment” (as defined in Section 409A) provided to Executive
under this Agreement is subject to Section 409A, Executive shall not be
considered to have terminated employment with the Company for purposes of this
Agreement until Executive would be considered to have incurred a “separation
from service” within the meaning of Section 409A. The termination of Executive’s
employment by any member within the Controlled Group shall be deemed to be a
termination by the Company for purposes of this Agreement if the conditions
imposed by the immediately preceding sentence are met.

24. Counterparts. This Agreement may be executed in counterparts (including via
facsimile or the electronic exchange of portable document format [PDF] copies),
and each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

[Signature Page Follows]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the case
of the Company and NAVISTAR, INC. by a duly authorized officer, on the day and
year written below.

 

NAVISTAR INTERNATIONAL CORPORATION   

/s/ Steven K. Covey

         By:    Steven K. Covey       Date: April 22, 2016    Title:    Senior
Vice President and General Counsel          NAVISTAR, INC.   

/s/ Steven K. Covey

         By:    Steven K. Covey       Date: April 22, 2016    Title:    Senior
Vice President and General Counsel          EXECUTIVE   

/s/ Troy A. Clarke

         Troy A. Clarke       Date: April 22, 2016   

 

-17-